Case: 10-30224       Document: 00511541372         Page: 1     Date Filed: 07/15/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 15, 2011
                                     No. 10-30224
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

versus

JOSE LUIS BOSQUES-GUTIERREZ,

                                                  Defendant-Appellant.




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                              No. 2:06-CR-20089-8




Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*


       Counsel appointed to represent Jose Bosques-Gutierrez has moved for
leave to withdraw and has filed a brief and supplemental brief in accordance

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-30224    Document: 00511541372      Page: 2   Date Filed: 07/15/2011

                                  No. 10-30224

with Anders v. California, 386 U.S. 738 (1967). Bosques-Gutierrez has not filed
a response.
      Counsel’s briefs fail to comply with United States v. Flores, 632 F.3d 229,
232-33 (5th Cir. 2011), in which we admonished that an Anders brief should ad-
dress every applicable item on this court’s Anders checklist, with reference to the
facts of the proceedings and citation to the record and relevant legal authority.
The briefs fail to address all relevant issues and contain only a cursory examin-
ation of the district court’s compliance with FED. R. CRIM. P. 11.
      Although Flores teaches that such facially inadequate briefs should not be
accepted, we grant the Anders motion in the interest of judicial economy, be-
cause it is apparent from the record that this appeal does not involve a nonfrivo-
lous issue. Counsel is directed that future Anders filings should comply with
Flores.
      Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel
is excused from further responsibilities herein, and the appeal is DISMISSED.
See 5TH CIR. R. 42.2.




                                        2